DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims are objected to because of the following informalities: 
Claim 5 recites “capable of being permitted to be.” The limitation could be recited more succinctly by simple reciting “capable of being 
Claim 7 recites “disengage said second coupling structure (37) from said second coupling structure (12).” This should instead recite “disengage said second coupling structure (37) from said first coupling structure (12).”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claims 1 and 12 already recite that the external force is exerted at a periphery of the base body. The periphery of the base body already inherently includes sides and/or corners of the base body. Thus, reciting the external force is applied to a side or corner of the base body does not further limit the structure recited in the independent claims. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 4, 7-10, 12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2013/0267813, hereinafter Pryor.
Regarding claim 1, Pryor teaches a physiological signal monitoring device (on-skin sensor assembly 600 or 1000, Figs. 1, 2D, 10), comprising:
a base (housing 480, Fig. 3A) that includes a base body that is flexible (paragraph 218) and that has a bottom plate adapted to be mounted to a skin surface of a host, and at least one first coupling structure (first tab 488) that is disposed on a top surface of said bottom plate (Figs. 12A-12D); 
a biosensor (200) that is mounted to said base (Figs. 7-8B), and that is adapted to measure at least one analytical substance of the host and to send a physiological signal corresponding to the analytical substance (paragraph 130); and 
a transmitter (500) that is removably mounted to said base body, that is connected to said biosensor, and that is for receiving and transmitting the physiological signal (paragraph 53, 130), said transmitter including a bottom casing (paragraphs 268, 274-275) facing said top surface of said bottom plate of said base body, and at least one second coupling structure (protrusion 510) disposed on said bottom casing and corresponding in position to said at least one first coupling structure of said base (Fig. 9F); 
wherein, said first and second coupling structures are coupled to each other when said transmitter is mounted to said base body of said base (“the transmitter 500 is secured to the housing 480 because of a protrusion 510 in the transmitter 500,” paragraph 208; “the first tab 488 secures the transmitter 500 to the housing 480,” paragraph 218) (“While being flexed…the protrusion 510 disengages from the first tab 488, releasing the transmitter 500,” paragraph 218); and 
wherein, said first and second coupling structures are disposed to be distal from a periphery cooperatively defined by said base and said transmitter when said first and second coupling structures are coupled to each other (the coupling structures 482, 510 are disposed within the perimeter where the edges of the transmitter 500 meet the housing 480, Fig. 9F).
Regarding claim 2, Pryor teaches said base body is made of a polymer material (housing 5100 includes thermoplastic material, paragraph 282)
Regarding claim 4, Pryor teaches said base body of said base further includes a surrounding wall (Figs. 12A-12D) that extends upwardly from a periphery of said bottom plate, and that has a first height and a second height that are both measured from said top surface of said bottom plate ; and the first height is no more than a thickness of said transmitter (Figs. 2D, 9A, 10 shows the transmitter and housing engaged together), and the second height is larger than or equal to 0 millimeter but not larger than the first height (the second height of the surrounding wall in the back is 0 mm).
Regarding claim 7, Pryor teaches said base body further has at least one opening (hole 482) through which an external force is adapted to be applied so as to disengage said second coupling structure from said second coupling structure, thereby separating said transmitter from said base (“while being flexed, the second tab rotates about an axis which is near the end of the first tab 488 defining the hole 482,” paragraph 218).
Regarding claim 8, Pryor teaches said opening (hole 482) extends through said bottom plate and is in proximity to said first coupling structure (Figs. 12A-12D).
(second tab 489 is flexed at a side of the base body, Fig. 12C; paragraph 218).
Regarding claim 10, Pryor teaches said base further includes a first aligning structure that is disposed at a side of said base body (housing 480 has notches on the sides to receive tabs 472 of the transmitter, see Figs. 5B, 10, 12C), and said transmitter further includes a second aligning structure (tabs 472) that is disposed at a side thereof and fits with said first aligning structure.
Regarding claim 12, Pryor teaches a physiological signal monitoring device (on-skin sensor assembly 600, Figs. 1, 2D, 10) comprising: 
a base (housing 480) that includes a base body having a bottom plate that is adapted to be mounted to a skin surface of a host, and a surrounding wall that extends upwardly from a periphery of said bottom plate (Figs. 12A-12D), the height of said surrounding wall of said base body measured from a top surface of said bottom plate being not uniform so that said base body is flexible (portions of the base body are flexible, paragraph 218), and at least one first coupling structure (first tab 488) disposed on said top surface of said bottom plate; 
a biosensor (200) that is mounted to said base (Figs. 7-8B), and that is adapted to measure at least one analytical substance of the host and to send a physiological signal corresponding to the analytical substance (paragraph 130); and 
a transmitter (500) that is removably mounted to said base, that is coupled to said biosensor, and that is for receiving and transmitting the physiological signal (paragraphs 53, 130), said transmitter including a bottom casing (paragraphs 268, 274-275) facing said top surface of said bottom plate of said base body, and at least one second coupling structure (protrusion 510) disposed on said bottom casing and corresponding in position to said at least one first coupling structure of said base (Fig. 9F; paragraph 218)
wherein, said first and second coupling structures are coupled to each other when said transmitter is mounted to said base body of said base (“the transmitter 500 is secured to the housing 480 because of a protrusion 510 in the transmitter 500,” paragraph 208; “the first tab 488 secures the transmitter 500 to the housing 480,” paragraph 218), and are uncoupled from each other when an external force is applied on a periphery of said base body to bend said bottom plate by the flexibility of said surrounding wall (“While being flexed…the protrusion 510 disengages from the first tab 488, releasing the transmitter 500,” paragraph 218); and 
wherein, said first and second coupling structures are disposed to be distal from a periphery cooperatively defined by said base and said transmitter when said first and second coupling structures are coupled to each other (the coupling structures 482, 510 are disposed within the perimeter where the edges of the transmitter 500 meet the housing 480, Fig. 9F).
Regarding claim 14, Pryor teaches said surrounding wall has a first height and a second height that are both measured from said top surface of said bottom plate; and the first height is no more than a thickness of said transmitter (Figs. 2D, 9A, 10 shows the transmitter and housing engaged together, the height of the housing no thicker than the transmitter), and the second height is larger than or equal to 0 millimeter but not larger than the first height (Pryor teaches the second height is 0).
Regarding claim 15, Pryor teaches a top edge of said surrounding wall is arc-shaped (Fig. 12C).
Regarding claim 16, Pryor teaches the external force is applied on a side of said base body (second tab 489 is flexed at a side of the base body, Fig. 12C; paragraph 218).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor as applied to claims 1 and 12 above, and further in view of U.S. Patent Application Publication No. US 2009/0076360, hereinafter Brister.
Pryor teaches a physiological sensor with a base and a removable transmitter that couples to the base. Pryor does not teach any specific dimensions of the housing, but Figs. 9A, 10, 12C, show that the bottom of the housing has some thickness that is not more than the transmitter height. Brister teaches an analogous transcutaneous analyte sensor that includes a flexible housing and a removable electronics unit that is removed by flexing the housing (paragraph 20). The height of the electronics unit is no more than 0.25 inches (paragraph 16), and the overall height of the sensor system (including sensor electronics and housing) can range from 0.04 inches (1.016 mm) or less to 0.35 inches (8.89 mm) (paragraphs 323, 334). The overall height of the housing can be at least 0.03 inches greater than the thickness of the battery, and the thinnest battery size disclosed by Brister is 0.005 inches, so a total sensor system size could be 0.035 (0.889 mm) (paragraphs 321, 323). Brister additionally teaches that reducing sensor assembly size can reduce external bumping of the sensor with improved patient comfort (paragraphs 276, 333).
. 

Claims 1-2, 5-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2017/0188912, hereinafter Halac, in view of Pryor.
Regarding claim 1, Halac teaches a physiological signal monitoring device (on-skin sensor assembly 600, Figs. 4-6), comprising:
a base (128, Fig. 4) that includes a base body that is flexible (although the base is not explicitly stated to be flexible, the base is made from polymer or plastic and will inherently have some degree of flexibility, paragraphs 306, 364, 460) and that has a bottom plate adapted to be mounted to a skin surface of a host (paragraph 233, Fig. 4), and at least one first coupling structure (locking feature 230) that is disposed on a top surface of said bottom plate (Figs. 4, 33); 
a biosensor (138) that is mounted to said base (sensor 138 is mounted within sensor module 134 which is attached to the base, Figs. 15-16, paragraphs 325-335), and that is adapted to measure at least one analytical substance of the host and to send a physiological signal corresponding to the analytical substance (paragraph 250)
a transmitter (electronics unit 500, Fig. 33) that is removably mounted to said base body (“electronics unit 500 can be releasably coupled to the sensor 200,” paragraph 245) that is connected to said biosensor, and that is for receiving and transmitting the physiological signal (paragraph 234, 274, 453) said transmitter including a bottom casing (Fig. 70) facing said top surface of said bottom plate of said base body, and at least one second coupling structure disposed on said bottom casing and corresponding in position to said at least one first coupling structure of said base (electronics unit 500 has corresponding second coupling structures (not shown) to couple with locking features 230, paragraphs 274-275, 550; from the positioning of the locking features 230, corresponding second coupling structures will be disposed on at least a portion of the bottom casing); 
wherein, said first and second coupling structures are coupled to each other when said transmitter is mounted to said base body of said base (electronics unit 500 can be coupled to the base 128 via mechanical interlocks such as snap fits and/or interference features, paragraph 274-275, 550); and 
wherein, said first and second coupling structures are disposed to be distal from a periphery cooperatively defined by said base and said transmitter when said first and second coupling structures are coupled to each other (disclosed snap fits are within the perimeter formed between the boundary of the transmitter and base when coupled to each other).
Halac does not explicitly state that the first and second coupling structures are uncoupled from each other when an external force is applied on a periphery of said base body to bend said bottom plate. However, Halac indicates that the base 128 and electronics unit 500 are meant to be removably coupled (“electronics unit 500 can be releasably coupled to the sensor 200,” paragraph 245). Halac also 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Halac such that the base body can be bent to release the coupling structures between the base and the transmitter. Since Halac does not explicitly teach how to remove the transmitter from the base, one of ordinary skill in the art would be motivated to look at known removable coupling configurations and recognize that bending the bottom of the base away from the transmitter would deflect the snap fit structures out of their corresponding coupling structures, as is shown by Pryor. One may be further motivated to use the bending structure taught by Pryor because this arrangement mitigates accidental release of the transmitter from the housing during use (“the transmitter 500 may not be released…while housing 480 is attached to the user,” Pryor paragraph 218). Additionally, Halac teaches embodiments of the base 128 which have varying flexibility (“base 128ae may have a hardness value less than …base 128ae may have a hardness value more than…,” paragraph 680), so one of ordinary skill in the art would have a reasonable expectation of success when modifying the base body such that it can flexibly bend and release the transmitter/base coupling structures.
Regarding claim 2, Halac teaches said base body is made of a polymer material (paragraphs 306, 364, 460)
(transmitter 500 must have a groove or recess to receive locking feature 230 which is a snap fit, Fig. 33; paragraphs 274-275, 550) formed on said bottom casing (from the positioning of the locking features 230, corresponding second coupling structures will be disposed on at least a portion of the bottom casing) and said first coupling structure (locking features 230) of said base (128) protrudes from said top surface of said bottom plate of said base body (locking features 230 are snap fits that protrude from base 128, Fig. 33) and has a base portion that is connected to said top surface of said bottom plate (snap fits 230 are coupled to the base 128), and a first coupling portion (hook of the snap fit 230) that is connected to an end of said base portion distal from said top surface, extends along a direction toward or away from the periphery of said base body (the hook of features 230 points towards a periphery of the base), and is capable of being permitted to be removably coupled to said second coupling structure when said transmitter is mounted to said base body of said base (paragraphs 245).
Regarding claim 10, Halac teaches said base further includes a first aligning structure that is disposed at a side of said base body and said transmitter further includes a second aligning structure that is disposed at a side thereof and fits with said first aligning structure (see modified Fig. 4 below).

    PNG
    media_image1.png
    384
    479
    media_image1.png
    Greyscale

Modified Fig. 4 - a protrusion on the transmitter 500 and recess on the side of the base 128 form corresponding aligning structures. 

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Halac as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. US 2015/0173215, hereinafter Rickert.
Halac teaches an analyte sensor that is partially implanted into the skin and has a base (128) and transmitter (500) that seal together to form an airtight space within the sensor module 134 formed between the bottom of the base and the bottom casing of the transmitter (Fig. 4; “coupling the electronics unit 500 to the base 128 can compress the seal 192 to prevent fluid ingress,” paragraphs 450, 456). Rickert teaches an implantable medical device which can have desiccant materials provided within a housing to protect the electronics components (Abstract, paragraphs 5, 24, 82). While Rickert teaches a different kind of medical device, one interested in sealing or making a moisture proof housing would look at various types of device housings. Furthermore, although Halac teaches a device that is not implanted and will not be surrounded by fluid, desiccant could still protect against ambient humidity and leakage of fluid released as a result of sensor insertion.
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schoonmaker et al. (US 2017/0112534) discloses a flexible sensor base that bends away from the transmitter to uncouple the transmitter from the base (Fig. 47).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202.  The examiner can normally be reached on Monday-Thursday 8:30-6:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        




/ALICE LING ZOU/Examiner, Art Unit 3791